Peters, C. J., with whom Berdon, J.,
joins, concurring in the judgment. I respectfully disagree with the conclusion that the trial court effectively, although imperfectly, instructed the jury about the necessary elements of attempted murder pursuant to General Statutes §§ 53a-49 (a) (2) and 53a-54a (a). With respect to § 53a-49 (a) (2), the trial court, as the majority opinion notes, expressly charged the jury: “That’s not in this case.” With deference, I cannot accede to the proposition that this unequivocal instruction was in any way diluted by the court’s supplemental instruction about the state’s burden of proof with respect to attempted murder, because the supplemental instruction did not advert to either of the relevant subdivisions of § 53a-49 (a). To my mind, the only basis for upholding the defendant’s conviction of attempted murder must therefore be that the state adduced sufficient evidence so that a jury could find him guilty, in accordance with the court’s instructions, of a violation of § 53a-49 (a) (1). Because I am persuaded that the record demonstrates the existence of such evidence, I concur in the judgment of the court.
“[T]his court has taken the position that ‘[i]t is essential to any orderly trial that the jury be presumed, in the absence of a fair indication to the contrary, to have followed the instructions of the court as to the law.’ State v. Bausman, 162 Conn. 308, 314, 294 A.2d 312 (1972); State v. Barber, 173 Conn. 153, 157, 376 A.2d 1108 (1977); State v. Coleman, 167 Conn. 260, 268, 355 A.2d 11 (1974); State v. Smith, 156 Conn. 378, 383, 242 A.2d 763 (1968). The majority does not point to anything in the record to show that this well settled principle should not apply in this case .... It must be remembered that ‘[ujnless we proceed on the basis that the jury will follow the court’s instructions where those instructions are clear and the circumstances are such that the jury can reasonably be expected to follow them, *728the jury system makes little sense.’ Delli Paoli v. United States, 352 U.S. 232, 242, 77 S. Ct. 294, 1 L. Ed. 2d 278 (1957); Bruton v. United States, [391 U.S. 123, 135, 88 S. Ct. 1620, 20 L. Ed. 2d 476 (1968)]. That makes good sense to me here particularly where the record shows nothing to the contrary.” State v. Couture, 194 Conn. 530, 570, 482 A.2d 300 (1984) (Healey, J., dissenting), cert. denied, 469 U.S. 1192, 105 S. Ct. 967, 83 L. Ed. 2d 971 (1985); see also State v. Negron, 221 Conn. 315, 331, 603 A.2d 1138 (1992).
Nothing in the record of this case suggests that the jury did not follow the unambiguous instruction of the trial court that limited the jury’s consideration to whether the defendant had committed an attempt pursuant to § 53a-49 (a) (1). The trial court, after discussing § 53a-49 (a) (2), told the jury that “I don’t think that section applies very well” and that “[t]hat’s not in this case,” and instructed it to “just limit your consideration to the first part as I’ve given it to you.” I do not understand by what alchemy this instruction can be converted into a “mislabeled” instruction to the jury to consider the defendant’s guilt pursuant to § 53a-49 (a) (2).
I am equally unpersuaded that the court’s supplemental instruction that “in order to convict the defendant of attempted murder it must find proven that the defendant was armed, that he knowingly and intentionally produced a gun during his altercation with the victim, and that he shot the victim with the intent to take the victim’s life,” would have informed the jury that it should redirect its attention to § 53a-49 (a) (2). The majority opinion emphasizes that the supplemental instructions were “the last words that the jurors heard prior to resuming their deliberations and, consequently, those words were fresh in their minds when they returned to the jury room.” This reasoning suggests that rather than deliberately disregarding the court’s *729more specific instructions, the jury would simply have forgotten instructions that it had heard only thirty seconds or so earlier. It seems to me altogether more likely that, consistently with the facts of record, the jury understood, remembered and faithfully followed the trial court’s instructions in toto, and convicted the defendant under § 53a-49 (a) (1).
The sufficiency of the evidence to sustain the defendant’s conviction of attempted murder must, therefore, stand or fall by comparing the evidence adduced at trial with the evidentiary requirements of § 53a-49 (a) (1). No authority or analysis supports the majority opinion’s implicit conclusion that, because the conduct with which the defendant was charged plainly violated § 53a-49 (a) (2), it could not also have violated § 53a-49 (a) (1). Our case law is to the contrary. Although the two subdivisions of the attempt statute are distinct, there is room for overlap between them in certain cases. “Once the mental state required under the attempt statute in § 53a-49 (a) is found, there are two subdivisions] of that statute under which a defendant may be found guilty. Under the evidence, the jury could have found the defendant guilty under both, although one would have been sufficient.” State v. Green, 194 Conn. 258, 275, 480 A.2d 526 (1984), cert. denied, 469 U.S. 1191, 105 S. Ct. 964, 83 L. Ed. 2d 969 (1985). This court has held that a single action may violate both subdivisions of § 53a-49 (a). See id., 276-77; see also State v. Gilchrist, 25 Conn. App. 104, 110-11, 593 A.2d 507, cert. denied, 220 Conn. 905, 593 A.2d 970 (1991).
On the evidence in the present case, the jury was entitled to conclude that, at the moment he fired the shot, the defendant mistakenly believed that his gun was pointed at a vital part of the victim’s neck, so that pulling the trigger would suffice to complete the crime by killing or inflicting a mortal wound on the victim. If the jury was entitled to infer from the defendant’s *730actions that he intended to kill his victim—a finding that would be required in order to convict under either subdivision of the statute—it was also entitled to infer that, before pulling the trigger, the defendant believed that the single shot would be fatal. Afterward, the defendant appears to have perceived no need to fire another. The jury could reasonably have found that the defendant’s act was both an attempt based on mistake of fact in violation of § 53a-49 (a) (1), because he was mistaken about the attendant circumstances, and a substantial step toward completion of the crime in violation of § 53a-49 (a) (2), because the victim might well have died of his wound had he not received prompt medical treatment. Although the trial court should not have withdrawn § 53a-49 (a) (2) from the jury’s consideration, the defendant cannot complain of an instruction that was more favorable to him than the one to which he was entitled.
Because a jury is presumed to have followed its instructions, and because I agree with the Appellate Court that the evidence was sufficient to support a conviction under § 53a-49 (a) (1), I respectfully concur in the result.